Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 7/26/2022.
Claims 5 and 10 have been cancelled. Claims 1-4, 6-9 and 11-22 are presented for examination.
The Terminal Disclaimer filed on 7/26/2022 was filed and accepted to overcome the Double Patenting rejection against  Patent No. 11,037,237.   
Allowable Subject Matter
Claims 1-4, 6-9 and 11-22 are allowed.
	The prior art of record are:
	Urrutia (WO 2017/106043) teaches on Figures 1- 24 steps for buying and financing an automobile, the approval of the finance is submitted by the Gogocar website and the approval is received from the lenders by Gogocar for completion of the order. The user logins to the Gogocar website to sell or trade in their existing car.
	Ivankovich (8,204,788)teaches  the user is first approved for an automobile loan, and then selects a vehicle, contacts a dealer, and negotiates a final price. Figures 9 and 10, Ivankovich discloses that the user applies for a loan and provides the loan application to the lender system in step 904, is approved in step 910, receives a dealer instruction sheet and pre-approval to the user in step in 924, and only then selects a product or service to purchase from the dealer in step 928. The user then presents the preapproval to the dealer in 930, and the terms for the loan are finalized in step 942.
	Banks (2012/0233014) teaches a single dealership in which a user searches for a vehicle.
	Article by Ronn Jones, titled “Online Auto Loans - Best Option Automobile Buyers” teaches the main advantage of this growingly popular online auto loans is that they are easily approved. The entire process almost never takes more than a day's time. There's just an online form that needs to be filled up with certain detailed information and submitted. This required information is generally the basic information like salary, employer, amount required to be borrowed etc. This application might take a maximum of about ten to fifteen minutes to be submitted. However, it will be up to the lender to decide the amount of loan to be approved. Not only do online auto loans take less hassle to be applied for, searching for the right ones also takes less time. And by comparing various online loan rates, one can easily make out which deal is the best and suitable. Thus, it surely helps to save a lot of time.
	The references alone or in combination failed to teach the following limitations of independent claims 1 and 19 that the server is a financial institution server that is configured “to receive, over the network, automobile inventory information for a plurality of participating dealerships based on the location of the user” and to “present a  third interface to the customer electronic device, over the network based on the second input and the automobile inventory information, the third interface comprising a listing of one or more participating dealerships that have the configured automobile in their inventory” and to “communicate the approval of the financing to the selected participating dealerships”  
Point of contact

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL ALVAREZ whose telephone number is (571)272-6715. The examiner can normally be reached Mondays thru Thursdays 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571- 272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL ALVAREZ/Primary Examiner, Art Unit 3688